RESOLUCIÓN
Conforme a la información recibida de las autoridades pertinentes, y ante las fuertes lluvias y las inundaciones provocadas por el paso de la tormenta tropical Irene por Puerto Rico, se decretó la suspensión de los trabajos en la Rama Judicial y el cierre de las Secretarías y de los Tribu-nales durante todo el 24 de agosto de 2011, con cargo a la licencia por desastre natural.
Como resultado de lo anterior y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o re-glamentos aplicables a los procedimientos y trámites judi-ciales, se aplicará lo dispuesto en los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), por lo que se considerará hoy, 24 de agosto de 2011, como si fuera un día feriado.
Cualquier término por vencer ese día se extenderá hasta el próximo día laborable, 25 de agosto de 2011.

*727
Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo